Citation Nr: 0209077	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emotional 
instability.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to June 
1962.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran appeared before a hearing officer at a hearing at 
the RO in April 2001.


FINDINGS OF FACT

1.  There is competent evidence in the record which clearly 
and unmistakably shows that the veteran's psychiatric 
disorder existed prior to his active military service.

2.  The veteran's neuropsychiatric disorder did not increase 
in disability during service.


CONCLUSIONS OF LAW

1.  A neuropsychiatric disorder clearly and unmistakably 
preexisted active service, and the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  A neuropsychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a psychiatric disorder 
in service.  Alternatively, he maintains that his psychiatric 
disorder was aggravated beyond the normal progression during 
his 18 months of active service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 2002).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

I.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that veterans 
shall be taken to have been in sound condition at the time 
they were examined, accepted, and enrolled in service, except 
as to defects, infirmities, or disorders noted at that time, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2001).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby, 1 Vet. App. at 227. The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions,"  Id. at 
(b)(1).

At the veteran's entrance examination in September 1960, the 
psychiatric evaluation was normal. Therefore, as there was no 
indication of any mental disorder when he entered active 
duty, the veteran is entitled to a presumption of soundness.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that the veteran's acquired psychiatric 
disorder existed prior to service.  See Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  The determination of whether 
there is clear and unmistakable evidence that an acquired 
psychiatric disorder existed prior to service should be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  
38 C.F.R. § 3.304(b)(1).  

Here, the veteran's service personnel records indicate that 
the veteran began experiencing difficulty in service in March 
1961.  In an April 1962 statement, a Sergeant stated that 
from the time the veteran was assigned to his group there 
were problems.  The veteran did not take care of his personal 
equipment, was passed over for promotion to Private First 
Class, had to be reminded to get haircuts, continually lost 
his weapon, and did not obtain or wear the proper uniform.  
Additionally, the veteran was assigned jobs of wireman, 
radio-telephone operator, driver, and clerk; however, he 
could not perform any of these jobs satisfactorily.  Service 
medical records indicate that the veteran requested 
neuropsychiatric consultation in January 1962 as he was 
worried about Special Courts Marital charges.  The impression 
was acute situational anxiety and immaturity.  An April 1962 
psychiatric evaluation indicated that psychological testing 
revealed that the veteran had considerable and severe 
emotional problems mostly of characterological nature with no 
evidence of psychosis.  The veteran complained of increasing 
anxiety and low tolerance.  He reported that he used the 
maximum amount of control to prevent getting himself in 
serious trouble, that he had suicidal ideations in basic 
training and again recently.  The diagnosis was chronic 
severe emotional instability reaction, existing prior to 
service.  Administrative separation was recommended.  He was 
convicted by Special Courts Marital in April 1962 and spent 
time in the stockade prior to his discharge in June 1962.

In a private October 1997 psychiatric evaluation by Dr. L. 
Garzetta, the veteran reported that he was raised by strict 
parents, was often harshly treated because he did not 
conform, was introverted and nervous as a youngster, and did 
not feel comfortable around others.  He stated that he left 
high school in 12th grade because he could not concentrate 
and complete written assignments.  According to the veteran, 
serious problems began after entering boot camp where he was 
harassed because he could not keep up.  Dr. Garzetta opined 
that serious psychological problems were apparent during 
childhood and in the military.

In private psychiatric assessments from February to April 
1999, the veteran reported difficulty in school with day 
dreaming and having few friends and being harassed, and that 
he began having mood swings and thinking of suicide as a 
teenager.

The Board finds that the medical records and opinions and the 
veteran's statements are competent evidence that the 
veteran's psychiatric disorder clearly and unmistakably pre-
existed service.  Gahman v. West, 12 Vet. App. 406 (1999).  
The Board observes that the military psychiatrist in service 
and private psychologists - who expressed opinions that the 
veteran's psychiatric disorder existed before he entered 
active military service -- made findings based upon medical 
principles, which were consistent with 38 C.F.R. 
§ 3.304(b)(1).  All the psychologists came to the same 
conclusion-that the veteran had psychological problems as a 
child, pre-existing service, and these problems continued 
into adulthood.  Finally, the Board finds that the opinions 
were consistent with 38 C.F.R. § 3.303(c), which states that 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Moreover, no competent 
professional has rebutted these medical determinations that 
the veteran's psychiatric disorder began during childhood.  
Thus, the Board finds that the presumption of soundness has 
been rebutted.  

II.  Presumption of aggravation

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2001); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (2001); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).  

In this case, the Board concludes that the presumption of 
aggravation does not attach, as the veteran's disability did 
not undergo an increase in severity during service.

At the outset, the Board notes that the veteran's psychiatric 
evaluation at his April 1962 separation examination was 
normal.  It was noted he had been evaluated by the 
neuropsychiatric clinic.  The April 1962 psychiatric 
evaluation reported that the veteran was moderately anxious 
and depressed, his communications were occasionally garbled 
and difficult to understand, and that suicide ideas had been 
present without activities.  However, there were no obsessive 
disorders and no evidence of severe psychoneuroses, 
psychoses, or organic brain disease.  The psychiatrist stated 
that the veteran was very angry and immature with severe 
characterological problems causing him to behave in a manner 
bordering being out of control.  The impression was chronic 
severe emotional instability, existing prior to service.  

The veteran was considered to be psychiatrically normal both 
at entry and at exit from military service.  In addition, the 
April 1962 psychiatric evaluation did not find the presence 
of psychoneuroses, psychoses, or organic brain disease, but, 
rather, found a characterological disorder.  A personality 
disorder is not a disease or injury for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c) (2001).  This, coupled 
with the absence of evidence of psychiatric or medical 
treatment of the veteran following his discharge in 1962 
until 1996 -- more than 30 years - leads the Board to 
conclude that the preexisting psychiatric disorder, variously 
diagnosed, did not increase in disability during the 
veteran's active military service.  Consequently, the 
presumption of aggravation does not attach in this case.  

Nonetheless, the record contains ample evidence of the 
veteran's current psychiatric disability.  VA medical records 
show that the veteran was seen in July 1996 seeking mental 
health consultation for depression.  He reported that he had 
mental difficulty since service and attempted to handle with 
alcohol.  The diagnosis was alcohol intoxication.  An October 
1997 psychiatric evaluation by Dr. L. Garzetta referred to a 
November 1996 physical examination by Dr. R. Krishnan 
indicating multiple neuropsychiatric complaints and a July 
1997 clinical interview with Dr. J. White, which diagnosed 
dysthymia and obsessive compulsive disorder.  Dr. Garzetta 
noted the veteran's childhood and military service problems.  
The veteran reported that he began using alcohol in service, 
and that he had been married three times, including one 
period to two women.  According to the veteran, he worked in 
furniture sales but had not held the same job for more than 2 
years as he could not manage the paperwork, computer records, 
price tags, and had difficult standing on sales floor.  He 
reported that, as a child, he talked to his dog; that he had 
racing thoughts and internal conversations; and that he used 
alcohol for many years to improve his focus and control his 
excitement.  The diagnoses included bipolar disorder not 
otherwise specified, alcohol dependence, personality disorder 
not otherwise specified with histrionic, schizotypal, and 
compulsive features.  Dr. Garzetta opined that it seemed 
likely that the veteran had frequent difficulties in coping 
with challenges, unfamiliar changes, and various sources of 
stress.  According to Dr. Garzetta, the evaluation points to 
a significant affective disorder in a person who has been 
emotionally disturbed, odd, and eccentric throughout his 
life, noting that serious psychological problems were 
apparent during childhood and in military service.  

In private medical records from February to April 1999, it 
was reported that the veteran was diagnosed with dyslexia in 
school and was a dreamer, that he began having mood swings as 
a teenager, that he worked in several different jobs to 
support himself, and had been married 3 times.  The diagnosis 
was bipolar disorder.

In an April 1999 psychiatric evaluation for Social Security 
purposes, the psychologist, Dr. B. Crowell, noted that there 
was a great deal of discrepancy between the veteran's 
reported history in this examination versus Dr. Garzetta's 
1997 examination.  Dr. Crowell attributed the discrepancies 
to the veteran's memory difficulties and fact distortion by 
the veteran.  The veteran reported a difficult work history 
with several job changes.  Dr. Crowell opined that the 
veteran had a long-standing and ever present pattern of 
social discomfort.  The diagnoses included anxiety disorder, 
obsessive compulsive disorder by history, and personality 
disorder.  The veteran was awarded Social Security disability 
in February 2000 based on affective and personality 
disorders.

VA medical records from May 1999 to November 1999 and several 
private medical records from 1997 to 2000 contain findings 
and diagnoses of physical disorders as well as references to 
his bipolar disorder.  However, these records do not contain 
any medical opinions relating his bipolar disorder to service 
to include aggravation or increase in disability therein.

In a July 1999 statement, the veteran's brother reported that 
the veteran had lots of friends in school, and did not have 
any problems prior to service.  According to the veteran's 
brother, the physical beatings and mental abuse in service 
changed the veteran.  At his hearing, the veteran testified 
that he enjoyed school and had lots of friends prior to 
service and that during service he was beat up and harassed 
for everything, and that every one was out to get him.  The 
veteran testified that he began having psychiatric problems 
and drinking while in the service.  The veteran and his 
brother contend that the veteran's psychiatric disorder began 
in or was aggravated during service.  However, it has not 
been shown that either the veteran or his brother possess the 
requisite knowledge of medical principles that would permit 
any of them to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).  Moreover, several 
private examiners have examined the veteran since 1996, and 
there is no competent medical opinion of record that the 
veteran's psychiatric disorder was aggravated or exacerbated 
during service.

Based on review of the evidence of record, the Board 
concludes that service connection has not been established 
for incurrence or aggravation of neuropsychiatric disorder 
during service.

VCAA consideration

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and (with exceptions concerning attempts to reopen 
claims) made effective from date of the law's enactment.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
claim.  VA's notification requirements have been met by the 
Statement of the Case and the Supplemental Statements of the 
Case issued during the pendency of the appeal.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's available 
service medical and personnel records, Social Security 
disability records, his VA clinical records, and private 
medical records.  Additionally, the veteran requested a Board 
hearing in his appeal; however, he withdrew this request in 
July 1999.  Subsequently, he requested and was provided a 
hearing at the RO in April 2001.  Thereafter, the veteran 
reported that he had no further information and requested 
that the case be sent to the Board for adjudication.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, evidentiary development 
would serve no useful purpose. 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for emotional instability is denied.  

Service connection for bipolar disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

